DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is an office action in response to applicant’s arguments and remarks filed on November 15, 2022. Claims 1 and 4 are pending in the application and are being examined herein.
Status of Rejections
All rejections from the previous office action are maintained.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. (US 2009/0173630 A1) in view of Ishikawa et al. (US 2015/0060274 A1) (provided in Applicant’s IDS filed on June 26, 2020) and further in view of Sugino et al. (US 5,593,558 A).
Regarding claim 1, Mori teaches a sensor element (a gas sensor element 10, Fig. 1, para. [0040]) comprising:
an oxygen ion conductive solid electrolyte body (a solid electrolyte layer 111 composed of partially stabilized zirconia containing yttria as a stabilizer, Figs. 2-3, para. [0049], [0053]; the solid electrolyte layer 111 has oxygen flowed therethrough, Figs. 2-3, para. [0055]);
a detection electrode which is disposed on a first surface of the oxygen ion conductive solid electrolyte body and with which a subject gas comes into contact (a detecting electrode 131 provided on an upper surface of the solid electrolyte layer 111, Figs. 2-3, para. [0049]; the detecting electrode 131 contacts the gas to be measured, Figs. 2-3, para. [0055]); and
a reference electrode which is disposed on a second surface of the oxygen ion conductive solid electrolyte body and with which a reference gas comes into contact (a reference electrode 132 provided on a lower surface of the solid electrolyte layer 111, Figs. 2-3, para. [0049]; the reference electrode 132 contacts reference gas, Figs. 2-3, para. [0056]),
the sensor element being characterized by further comprising a catalyst layer which covers the detection electrode and includes a porous carrier and at least one catalyst selected from the group consisting of Ru, Rh, Pd, Ir, and Pt and supported on the porous carrier (a particle dispersed layer 160 covers the detecting electrode 131, Fig. 3, para. [0057]; the particle dispersed layer 160 includes a ceramic porous body in an internal region 17 and noble metal particles having a catalyst function in a surface region 16 provided on the internal region 17, Fig. 3, para. [0057]-[0059]; the noble metal particles can be one or more of Pt, Pd, Rh, and Ru, Fig. 3, para. [0061]),
wherein the porous carrier includes, as a main component, aggregates of ceramic particles and Ti oxide particles different from the ceramic particles (the ceramic porous body in the internal region 17 of the particle dispersed layer 160 includes spinel and titania as main components, Figs. 3 & 4B, para. [0057]).
Mori discloses that the particle dispersed layer 160 includes the internal region 17 which includes spinel and titania as main components (Fig. 3, para. [0057]-[0058]). Mori is silent with respect to the sizes of the spinel and titania particles, and therefore fails to teach wherein the Ti oxide particles have a smaller diameter than the ceramic particles.
Ishikawa teaches a gas sensor element 3 having a pair of electrodes 50, 51 laminated on an oxygen ion conductive solid electrolyte body 3s and which detects an oxygen concentration of an exhaust gas (Figs. 1-2, para. [0042], [0052]). Ishikawa teaches a porous protective layer 80 that covers the outside electrode 51 (Fig. 2, para. [0056]), and that the porous protective layer 80 has a region 82 which includes coarse spinel particles having a large particle diameter and fine titania particles smaller than the coarse spinel particles (Fig. 2, para. [0070]). Ishikawa teaches that when the porous protective layer 80 is formed of the coarse spinel particles having a larger particle diameter than the fine titania particles, a structure can be made in which a larger amount of a poisonous substance is captured (Fig. 2, para. [0070]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the titania of the particle dispersed layer of Mori to have a smaller particle diameter than the spinel as taught by Ishikawa because it would allow a larger amount of a poisonous substance to be captured (Ishikawa, para. [0070]).
Modified Mori teaches that the particle dispersed layer 160 includes the internal region 17 which includes spinel and titania as main components (Fig. 3, para. [0057]-[0058]). Fig. 4B of Modified Mori shows the titania and spinel particles of the particle dispersed layer 160 (para. [0069]). Modified Mori is silent with respect to the shape or dimensions of the titania particles, and therefore fails to teach wherein the Ti oxide particles include needle-shaped particles Examiner notes that Applicant appears to act as their own lexicographer because Applicant’s specification defines the term “needle-shaped particles” as particles with an aspect ratio of 3 or more, wherein the aspect ratio of a Ti oxide particle is the ratio of the maximum length (major axis) within the outline of the Ti oxide particle to the maximum width (minor axis) in a direction orthogonal to the major axis (see para. [0062] of the instant US PGPub). See also MPEP § 2111.01(IV) and 2173.05(a)(III).
Sugino teaches an oxygen concentration detector 90 including an oxygen sensing element 91 comprising an inside electrode 32 and an outside electrode 31 provided on opposite surfaces of a solid electrolyte 4, and a trap layer 1 comprising a first trap layer 11 and a second trap layer 12 covering the outside electrode 31 (abstract, Fig. 6, col. 10, lns. 41-46, 48-50, 61-66). Sugino teaches that the trap layer 1 traps poisonous substances and enables sensor characteristics to be maintained for a long period (col. 12, lns. 14-17). Sugino teaches that the trap layer 1 comprises heat-resisting particles of one or more of α-Al2O3, γ-Al2O3, murite, MgO.Al2O3 spinel, and TiO2, and that the shape of particles may be selected out of globular, lump, plate, fiber, foam, pillar, needle and the like shapes (col. 11, lns. 38-62).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the shape of the titania particles of Modified Mori by choosing the combination of TiO2 particles and needle-shape from the finite number of identified particles and shapes as identified by Sugino in order to achieve the desired purpose of trapping poisonous substances and enabling sensor characteristics to be maintained for a long period with a reasonable expectation of success. MPEP § 2143(I)(E). Additionally, generally, differences in shape will not support the patentability of subject matter encompassed by the prior art absent persuasive evidence that the particular configuration is significant. MPEP § 2144.04(IV)(B). Therefore, it would have been a matter of choice to include needle-shaped titania particles which a person of ordinary skill in the art would have found obvious.
Regarding claim 4, Modified Mori teaches a gas sensor comprising a sensor element and a metallic body which holds the sensor element (a gas sensor 1 comprising a gas sensor element 10 and a cylindrical metal shell 2 which holds the gas sensor element 10, Fig. 1, para. [0040]- [0041]), the gas sensor being characterized in that the sensor element is the sensor element according to claim 1 (the gas sensor element 10, see rejection of claim 1 supra, Figs. 1-3, para. [0040], [0048]).
Claims 1 and 4 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. (US 2009/0173630 A1) in view of Ishikawa et al. (US 2015/0060274 A1) (provided in Applicant’s IDS filed on June 26, 2020) and further in view of Hioki et al. (JP 4631013 B2) (provided in Applicant’s IDS filed on July 25, 2022) (references herein made with respect to English Machine Translation).
Regarding claim 1, Mori teaches a sensor element (a gas sensor element 10, Fig. 1, para. [0040]) comprising:
an oxygen ion conductive solid electrolyte body (a solid electrolyte layer 111 composed of partially stabilized zirconia containing yttria as a stabilizer, Figs. 2-3, para. [0049], [0053]; the solid electrolyte layer 111 has oxygen flowed therethrough, Figs. 2-3, para. [0055]);
a detection electrode which is disposed on a first surface of the oxygen ion conductive solid electrolyte body and with which a subject gas comes into contact (a detecting electrode 131 provided on an upper surface of the solid electrolyte layer 111, Figs. 2-3, para. [0049]; the detecting electrode 131 contacts the gas to be measured, Figs. 2-3, para. [0055]); and
a reference electrode which is disposed on a second surface of the oxygen ion conductive solid electrolyte body and with which a reference gas comes into contact (a reference electrode 132 provided on a lower surface of the solid electrolyte layer 111, Figs. 2-3, para. [0049]; the reference electrode 132 contacts reference gas, Figs. 2-3, para. [0056]),
the sensor element being characterized by further comprising a catalyst layer which covers the detection electrode and includes a porous carrier and at least one catalyst selected from the group consisting of Ru, Rh, Pd, Ir, and Pt and supported on the porous carrier (a particle dispersed layer 160 covers the detecting electrode 131, Fig. 3, para. [0057]; the particle dispersed layer 160 includes a ceramic porous body in an internal region 17 and noble metal particles having a catalyst function in a surface region 16 provided on the internal region 17, Fig. 3, para. [0057]-[0059]; the noble metal particles can be one or more of Pt, Pd, Rh, and Ru, Fig. 3, para. [0061]),
wherein the porous carrier includes, as a main component, aggregates of ceramic particles and Ti oxide particles different from the ceramic particles (the ceramic porous body in the internal region 17 of the particle dispersed layer 160 includes spinel and titania as main components, Figs. 3 & 4B, para. [0057]).
Mori discloses that the particle dispersed layer 160 includes the internal region 17 which includes spinel and titania as main components (Fig. 3, para. [0057]-[0058]). Mori is silent with respect to the sizes of the spinel and titania particles, and therefore fails to teach wherein the Ti oxide particles have a smaller diameter than the ceramic particles.
Ishikawa teaches a gas sensor element 3 having a pair of electrodes 50, 51 laminated on an oxygen ion conductive solid electrolyte body 3s and which detects an oxygen concentration of an exhaust gas (Figs. 1-2, para. [0042], [0052]). Ishikawa teaches a porous protective layer 80 that covers the outside electrode 51 (Fig. 2, para. [0056]), and that the porous protective layer 80 has a region 82 which includes coarse spinel particles having a large particle diameter and fine titania particles smaller than the coarse spinel particles (Fig. 2, para. [0070]). Ishikawa teaches that when the porous protective layer 80 is formed of the coarse spinel particles having a larger particle diameter than the fine titania particles, a structure can be made in which a larger amount of a poisonous substance is captured (Fig. 2, para. [0070]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the titania of the particle dispersed layer of Mori to have a smaller particle diameter than the spinel as taught by Ishikawa because it would allow a larger amount of a poisonous substance to be captured (Ishikawa, para. [0070]).
Modified Mori teaches that the particle dispersed layer 160 includes the internal region 17 which includes spinel and titania as main components (Fig. 3, para. [0057]-[0058]). Fig. 4B of Modified Mori shows the titania and spinel particles of the particle dispersed layer 160 (para. [0069]). Modified Mori is silent with respect to the shape or dimensions of the titania particles, and therefore fails to teach wherein the Ti oxide particles include needle-shaped particles Examiner notes that Applicant appears to act as their own lexicographer because Applicant’s specification defines the term “needle-shaped particles” as particles with an aspect ratio of 3 or more, wherein the aspect ratio of a Ti oxide particle is the ratio of the maximum length (major axis) within the outline of the Ti oxide particle to the maximum width (minor axis) in a direction orthogonal to the major axis (see para. [0062] of the instant US PGPub). See also MPEP § 2111.01(IV) and 2173.05(a)(III).
Hioki teaches titanium oxide fine particles used as a reinforcing material for ceramics (pg. 6, 12th paragraph). Hioki teaches that the titanium oxide fine particles are acicular (needle- shaped) with an average aspect ratio of 3 to 40 (pg. 2, 5th and 10th paragraphs of description). Hioki teaches that the acicular titanium oxide fine particles are excellent in that they have a large specific surface area and a high porosity when supported on a base material (pg. 2, 5th paragraph of description). Hioki teaches that the acicular titanium oxide fine particles have a remarkably large base material strengthening efficiency compared to other shapes, so it is expected to efficiently improve material strength and long-term durability (pg. 6, 12th paragraph).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the shape of the titania particles of Modified Mori to be needle-shaped with an aspect ratio of 3 to 40 as taught by Hioki because it would have a large specific surface area and a high porosity when supported on a base material, and would improve material strength and long-term durability (Hioki, pg. 2, 5th paragraph, pg. 6, 12th paragraph). Additionally, generally, differences in shape will not support the patentability of subject matter encompassed by the prior art absent persuasive evidence that the particular configuration is significant. MPEP § 2144.04(IV)(B). Therefore, it would have been a matter of choice to include needle-shaped titania particles which a person of ordinary skill in the art would have found obvious.
Regarding claim 4, Modified Mori teaches a gas sensor comprising a sensor element and a metallic body which holds the sensor element (a gas sensor 1 comprising a gas sensor element 10 and a cylindrical metal shell 2 which holds the gas sensor element 10, Fig. 1, para. [0040]- [0041]), the gas sensor being characterized in that the sensor element is the sensor element according to claim 1 (the gas sensor element 10, see rejection of claim 1 supra, Figs. 1-3, para. [0040], [0048]).
Response to Arguments
Applicant's arguments filed November 15, 2022 have been fully considered but they are not persuasive.
In the arguments presented on page 3 of the amendment, Applicant argues that Sugino discloses the needle shape generically as an optional example, and there are no examples disclosed by Sugino which uses needle shaped TiO2. Applicant asserts that a person of ordinary skill in the art would not have had a reason for modifying the porous protective layer of the sensor element of Modified Mori to use the needle-shaped TiO2 of Sugino. Applicant asserts that the instant specification describes that the needle-shaped TiO2 particles are more likely to be roughly bonded in the gaps between the ceramic particles, thus improving the gas permeability and preventing a reduction in responsiveness of the sensor. Applicant asserts that the beneficial results achieved by the claimed structure demonstrates that the claimed sensor element is not the simple combination of known elements that achieves nothing more than predictable results, but rather the evidence shows that the claimed sensor element is a novel and nonobvious improvement over the prior art.
Examiner respectfully disagrees. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Mori and Sugino both recognize the problem of a response speed of the gas sensor being deteriorated (Mori, para. [0008], Sugino, col. 1, lns. 47-51). In order to solve this problem, Sugino teaches that the particles can be a finite number of materials (α-Al2O3, γ-Al2O3, murite, MgO.Al2O3 spinel, and TiO2) and a finite number of shapes (globular, lump, plate, fiber, foam, pillar, needle and the like shapes) (col. 11, lns. 38-62). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the shape of the titania particles of Modified Mori by choosing the combination of TiO2 particles and needle-shape from the finite number of identified particles and shapes as identified by Sugino in order to achieve the desired purpose of trapping poisonous substances and enabling sensor characteristics to be maintained for a long period with a reasonable expectation of success (Sugino, col. 12, lns. 14-17). MPEP § 2143(I)(E). Thus, the rationale to combine Mori in view of Sugino suggests the beneficial improvement in responsiveness. In response to applicant's argument that the applied prior art does not contemplate that needle-shaped TiO2 particles are more likely to be roughly bonded in the gaps between the ceramic particles and may provide higher gas permeability, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Additionally, generally, differences in shape will not support the patentability of subject matter encompassed by the prior art absent persuasive evidence that the particular configuration is significant. MPEP § 2144.04(IV)(B). Applicant has not provided persuasive evidence that the needle-shape of the Ti oxide particles is significant or produces unexpected results. Applicant has merely provided a general correlation or relationship between the shape of the Ti oxide particles and the gas permeability. The specification does not disclose that a particular shape is required in order for the gas sensor to have a gas permeability. The instant specification also does not limit the shape of the Ti oxide particles to only needle-shaped particles, and also discloses that the Ti oxide particles may include spherical particles and regularly shaped particles (see para. [0062] of the instant US PGPub). Therefore, it would have been a matter of choice to include needle-shaped titania particles which a person of ordinary skill in the art would have found obvious.
In the arguments presented on pages 4-5 of the amendment, Applicant argues that Hioki discloses that TiO2 will not be formed in a needle shape with a normal manufacturing process, which discourages and teaches away from the use of TiO2. Applicant asserts that Hioki discloses the use of the needle shaped TiO2 for a filter material having a photocatalytic function, and although Hioki briefly mentions that the needle shaped TiO2 may also be used as a reinforcement material for ceramics, Hioki does not disclose the use of the needle shaped TiO2 in a protective layer of a sensor element. Applicant asserts that there is no technical reason which would lead one of ordinary skill to include the needle shaped TiO2 in the protective layer of the sensor element of the Mori/Ishikawa combination.
Examiner respectfully disagrees. In response to applicant's argument that Hioki is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Hioki is in the field of applicant’s endeavor, which includes ceramics comprising titanium oxide fine particles (pg. 6, 12th paragraph). Hioki teaches using needle-shaped TiO2 particles, and therefore does not teach away from the use of needle-shaped TiO2 particles. In response to applicant's argument that Hioki does not disclose the use of the needle shaped TiO2 in a protective layer of a sensor element, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the shape of the titania particles of Modified Mori to be needle-shaped with an aspect ratio of 3 to 40 as taught by Hioki because it would have a large specific surface area and a high porosity when supported on a base material, and would improve material strength and long-term durability (Hioki, pg. 2, 5th paragraph, pg. 6, 12th paragraph).
In the arguments presented on pages 5-6 of the amendment, Applicant argues that Ishikawa discloses a porous protective layer in which a porosity at an outer region is set to be lower than a porosity at an inner region, whereas Hioki discloses that the acicular titanium oxide fine particles have a large aspect ratio and the porosity is extremely large when supported on a base material. Applicant asserts that there is insufficient direction in the prior art to use the needle-shaped TiO2 particles of Hioki in the outer region of the porous protective layer of the sensor element of the Mori/Ishikawa combination with a reasonable expectation of success.
Examiner respectfully disagrees. The base reference being used is Mori, and the modifications of Mori in view of Ishikawa and Hioki are to modify the particle dispersed layer 160 of Mori. Applicant’s argument is with respect to modifying Ishikawa in view of Hioki, but the rejection supra is not modifying Ishikawa in view of Hioki. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the shape of the titania particles in the particle dispersed layer of Modified Mori to be needle-shaped with an aspect ratio of 3 to 40 as taught by Hioki because it would have a large specific surface area and a high porosity when supported on a base material, and would improve material strength and long-term durability (Hioki, pg. 2, 5th paragraph, pg. 6, 12th paragraph).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN A TRAN whose telephone number is (571)272-3232. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.T./            Examiner, Art Unit 1794                                                                                                                                                                                            
/JOSHUA L ALLEN/            Primary Examiner, Art Unit 1795